      Case 1:21-cv-02584-GHW-DCF Document 77 Filed 09/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


 BOOKENDS & BEGINNINGS, LLC, on
 behalf of itself and all others similarly
 situated,
                  Plaintiff,
         v.
  AMAZON.COM, INC.; HACHETTE                        Case Number 1:21-cv-02584-GHW-DCF
  BOOK GROUP, INC;
  HARPERCOLLINS PUBLISHERS                          NOTICE OF MOTION TO DISMISS
  L.L.C.; MACMILLAN PUBLISHING
  GROUP, LLC; PENGUIN RANDOM
  HOUSE LLC; SIMON & SCHUSTER,
  INC.,
                  Defendants.


       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Amazon.com, Inc.

(“Amazon”), respectfully moves to dismiss the claims against it in the Amended Complaint. In

support, Amazon submits a Memorandum of Law, which is being filed contemporaneously with

this motion. According to the schedule set by the Court, the response to this motion must be

filed by October 22, 2021, and any reply in support of the motion must be filed by November 22,

2021. Amazon requests oral argument in connection with its Motion to Dismiss.



 Dated: September 7, 2021
                                                 Respectfully Submitted,


                                                 /s/ John E. Schmidtlein
                                                 John E. Schmidtlein (Pro Hac Vice)
                                                 Jonathan B. Pitt (S.D.N.Y. Bar No. jp0621)
                                                 Carl R. Metz (Pro Hac Vice)
                                                 WILLIAMS & CONNOLLY LLP
                                                 725 Twelfth Street, N.W.
                                                 Washington, DC 20005
                                                 Tel.: (202) 434-5000
                                                 Fax: (202) 434-5029
                                                 JSchmidtlein@wc.com
      Case 1:21-cv-02584-GHW-DCF Document 77 Filed 09/07/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion to Dismiss has been filed and served

upon counsel of record via ECF electronic notification.



 Dated: September 7, 2021
                                                 Respectfully Submitted,

                                                 /s/ John E. Schmidtlein
                                                 John E. Schmidtlein (Pro Hac Vice)
